Appeal from a judgment of the Supreme Court, Erie County (M. William Boiler, A.J.), rendered September 15, 2014. The judgment convicted defendant, upon her plea of guilty, of manslaughter in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting her, upon her plea of guilty, of manslaughter in the first degree (Penal Law § 125.20 [1]). Contrary to defendant’s contention, we conclude that her “valid waiver of the right to appeal with respect to both the conviction and sentence encompasses [her] contention that the sentence imposed is unduly harsh and severe” (People v Rodman, 104 AD3d 1186, 1188 [2013], lv denied 22 NY3d 1202 [2014]; cf. People v Maracle, 19 NY3d 925, 928 [2012]).
Present—Whalen, P.J., Peradotto, NeMoyer, Curran and Troutman, JJ.